HOOK, Circuit Judge.
Charles Doll was convicted of willfully obstructing the recruiting and enlistment service of the United States, and of willfully causing and attempting to cause disloyalty, insubordination, and mutiny in the military forces of the United States, in violation of section 3, title 1, of the Espionage Act of June 15, 1917 (40 Stat. 219, c. 30).
The crimes were charged to have been committed June 20, 1917, by the use of language which is too profane and obscene to be set forth in this opinion. It was quite clearly shown at the trial that the accused was under the influence of liquor, and had or thought he had a grievance against the government over a right to timber from a forest reservation. The language was used in a conversation with two forest officers, to whom he made his complaints. It appeared that, at the time, the officers were also engaged in recruiting for the engineer military service; but that fact was not told the accused, nor did he know it. The military service was npt the subject of the conversation, and he said nothing by way of persuasion, advice, or otherwise qgainst enlistment or the draft. What he said was hut a coarse, indecent outburst, because of a fancied grievance in a matter "wholly unrelated to those subjects. Where words only are relied on as obstructing the service, or as causing or constituting an attempt to cause disloyalty, etc., contrary to the clauses of the Espionage Act above cited, *647much depends on the circumstances, and they should he closely regarded. We think there was nothing in this case fairly indicating that the accused intended the results which are essential elements of the offenses, or that such results in fact followed, or would naturally follow, what lie said. His request for a directed verdict should therefore have been granted. It should he noted that this case arose before Act May 16, 1918, c. 75, which is much broader than the original statute.
The sentence is reversed, and the cause is remanded for a new trial: